EXHIBIT 10.61

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

FIRST AMENDMENT TO THE

CONTRACT RESEARCH AGREEMENT

This FIRST AMENDMENT TO THE CONTRACT RESEARCH AGREEMENT (the “Amendment”) is
made and entered into by and between AGRIGENETICS, INC., a Delaware corporation
having its principal place of business at 9330 Zionsville Road, Indianapolis,
Indiana 46268 (“Agrigenetics”) and EXELIXIS PLANT SCIENCES, INC., a Delaware
corporation having its principal place of business at 16160 SW Upper Boones
Ferry Road, Portland, Oregon 97224 (“EPS”). Agrigenetics and EPS are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A. Agrigenetics, Mycogen Corporation, EPS and Exelixis, Inc. (“Exelixis”) are
parties to a Contract Research Agreement effective as of September 4, 2007 (the
“Agreement”), under which Agrigenetics engaged EPS to conduct certain research
pursuant to a Research Plan.

B. Agrigenetics and EPS desire to amend the Agreement in accordance with
Section 14.10 of the Agreement to provide for certain EPS employees to conduct,
under the Agreement, certain consulting services for Agrigenetics that are
outside the scope of the Research Plan.

NOW, THEREFORE, the Parties agree as follows:

 

1. AMENDMENT OF THE AGREEMENT

The parties hereby agree to amend the terms of the Agreement as provided below,
retroactively effective as of January 1, 2008 (the “Amendment Effective Date”).
Where the Agreement is not explicitly amended, the terms of the Agreement will
remain in force. Capitalized terms used in this Amendment that are not otherwise
defined herein shall have the same meanings as such terms are given in the
Agreement.

1.1 The following sentence is added at the end of Section 2.4 of the Agreement:

“Agrigenetics agrees that EPS shall not be considered (i) [ * ], or (ii) [ * ].
Agrigenetics shall use best efforts to ensure that the Special Consulting
Services do not conflict with the Parties’ ability to conduct the Research
Program efficiently and expeditiously.”



--------------------------------------------------------------------------------

1.2 Section 2.8 is added to the Agreement to read in its entirety as follows:

“2.8 Special Consultants.

(a) EPS hereby permits certain employees of EPS (the “Special Consultants”) to
conduct, under this Agreement and in accordance with the terms of this
Section 2.8, consulting services for Agrigenetics [ * ] (such consulting
services, the “Special Consulting Services”). As used in this Section 2.8, “[ *
]” means the [ * ]. As used in this Section 2.8, “[ * ]” means the [ * ]. The
Special Consulting Services shall not relate to, and Agrigenetics shall not
request the Special Consultants to provide services related to or provide the
Special Consultants with information related to, the [ * ] (as such terms are
defined in the APA). If any work related to [ * ] is conducted by the Special
Consultants, such work shall not be considered Special Consulting Services and
shall be outside the scope of this Agreement.

(b) As of the Amendment Effective Date, the Special Consultants are [ * ]. The
Parties may add other employees of EPS as Special Consultants by mutual written
agreement; either Party may remove any individual from Special Consultant status
by written notice to the other Party at any time for any reason, including the
end of such individual’s full-time employment by EPS. EPS shall not have any
obligation to provide a replacement Special Consultant after the removal of any
individual from Special Consultant status. Agrigenetics shall not request, and
the Special Consultants (both individually and collectively) shall not be
obligated to provide, any amount or type of Special Consulting Services that
(i) could materially affect EPS’s ability to perform the tasks assigned to it
pursuant to the Research Plan or otherwise comply with its obligations under
this Agreement and (ii) could result in assignment, to another employee or
consultant of EPS, of Research Plan-related tasks that were contemplated to be
performed by a Special Consultant. Without limiting the generality of the
foregoing, [ * ] shall not be obligated to spend more than [ * ] of his work
time, on a calendar monthly average basis, performing Special Consulting
Services, and each other Special Consultant shall not be obligated to spend more
than [ * ] of his work time, on a calendar monthly average basis, performing
Special Consulting Services, and Agrigenetics shall not request that any Special
Consultant perform Special Consulting Services in excess of the foregoing
amounts. Either Party may, by written notice to the other Party, terminate or
suspend all provision of Special Consulting Services.

(c) The Special Consultants shall not receive any compensation from EPS or
Agrigenetics for the Special Consulting Services beyond the salary that such
employee otherwise receives for full-time employment by EPS. Agrigenetics shall
pay EPS in advance a special consulting fee of [ * ] per calendar year. Such fee
for calendar year 2008 shall be due and payable on or before November 1, 2008,
and the fee for each subsequent calendar year shall be due and payable on or
before each January 31 during the Term, provided that the Special Consulting
Services have not already been terminated pursuant to Section 2.8(b).
Agrigenetics shall provide EPS with a purchase order for each such

 

- 2 -

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

payment at least [ * ] before the due date thereof (or, for calendar year 2008,
as far in advance of the due date as practicable), and EPS will submit invoices
to Agrigenetics referencing the purchase order number per instructions provided
in the purchase order. In addition, Agrigenetics shall reimburse EPS for all
expenses incurred by EPS or the Special Consultants for the Special Consultants’
[ * ] travel in the course of conducting the Special Consulting Services,
provided that such travel is in accordance with Exelixis’ then-current travel
policy. Before a Special Consultant undertakes any such international travel,
Agrigenetics shall provide EPS with a purchase order for such travel. From time
to time, EPS shall submit to Agrigenetics invoices referencing the applicable
purchase order number per instructions provided in the purchase order and
setting forth in reasonable detail the international travel expenses actually
incurred for such international travel, along with documentation for such
expenses. Agrigenetics shall pay each such invoice within [ * ] after receipt
thereof.”

1.3 Section 7.5 is added to the Agreement to read in its entirety as follows:

“7.5 Special Consulting Inventions.

(a) Agrigenetics shall own all rights, title and interests in and to all data,
results, inventions, improvements, or discoveries, whether patentable or not,
that are made by any Special Consultant, either solely or jointly with
Agrigenetics or its Affiliate, in the course of conducting the Special
Consulting Services, including all intellectual property rights therein
(collectively, the “Special Consulting Inventions”). All Special Consulting
Inventions shall be Special Confidential Information (as defined in
Section 9.10). EPS hereby assigns to Agrigenetics all of EPS’s rights, title and
interests in and to the Special Consulting Inventions. EPS shall maintain
agreements with the Special Consultants requiring them to assign all of their
rights, title and interests in and to Special Consulting Inventions to EPS, and
ownership of such Special Consulting Inventions will transfer to Agrigenetics
pursuant to the third sentence of this Section 7.5(a).

(b) At Agrigenetics’ reasonable request and expense, EPS will execute and
deliver such documents and instruments and take such other actions reasonably
necessary to ensure that all right, title and interest is properly passed to
Agrigenetics in any Special Consulting Inventions.”

1.4 The first sentence of Section 9.1 of the Agreement is amended to read in its
entirety as follows:

“Except as set forth in Section 9.10, all information disclosed by one Party or
its Affiliates (the “Disclosing Party”) to the other Party or its Affiliates
(the “Receiving Party”) pursuant to this Agreement shall be “Confidential

 

- 3 -

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Information” of the Disclosing Party for all purposes hereunder, except that all
Research Inventions shall be Confidential Information of Agrigenetics,
regardless of the identity of the party disclosing such information, and
Agrigenetics shall be deemed the ‘Disclosing Party’ to all such information.”

1.5 Section 9.10 is added to the Agreement to read in its entirety as follows:

“9.10 Special Confidential Information.

(a) Definition. In the course of the Special Consulting Services, Agrigenetics
or its Affiliates may disclose to one or more Special Consultants confidential
information of Agrigenetics or its Affiliates, or confidential information of a
Third Party provided to Agrigenetics or its Affiliates under obligation of
confidentiality, and Third Parties to whom Agrigenetics has written
confidentiality obligations may disclose to one or more Special Consultants
confidential information of such Third Parties, in each case solely for use in
the Special Consulting Services (the “Special Confidential Information”). In
disclosing any Special Confidential Information to a Special Consultant,
Agrigenetics shall use best efforts not to create any conflicting
confidentiality obligations for EPS or its Affiliates under this Agreement. If
disclosed in writing, the Special Confidential Information shall be clearly
marked as “Special Confidential Information; not for distribution within EPS or
its Affiliates” or equivalent, and if disclosed orally, such information shall
be identified as Special Confidential Information at the time of disclosure. Any
information disclosed to a Special Consultant that is not so identified shall be
deemed Confidential Information of Agrigenetics and not subject to this
Section 9.10. In addition, if Agrigenetics or its Affiliates discloses any
Special Confidential Information to any employee of EPS or its Affiliates who is
not a Special Consultant, then such Special Confidential Information shall cease
to be Special Confidential Information and shall instead be Confidential
Information of Agrigenetics and no longer subject to this Section 9.10.

(b) Nondisclosure and Nonuse. EPS shall use reasonable efforts to ensure that
the Special Consultants (i) maintain the Special Confidential Information in
confidence and do not disclose the Special Confidential Information to any Third
Party or to any employee or agent of EPS or its Affiliates who is not a Special
Consultant, and (ii) do not use the Special Confidential Information for any
purpose other than conducting the Special Consulting Services, which efforts
shall include informing the Special Consultants of the foregoing nondisclosure
and nonuse obligations.

(c) Exceptions. The conditions and obligations in Section 9.10(b) above shall
not apply with respect to any portion of the Special Confidential Information
that:

(i) is or was publicly disclosed by Agrigenetics or its Affiliates, either
before or after it is disclosed to a Special Consultant hereunder;

 

- 4 -

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) was known to a Special Consultant, without obligation to keep it
confidential, prior to disclosure by Agrigenetics or its Affiliates, as shown by
competent written evidence;

(iii) is or was subsequently disclosed to a Special Consultant by EPS or its
Affiliates, or by a Third Party without obligation to keep it confidential;

(iv) is or was published by a Third Party or otherwise becomes publicly
available or enters the public domain through no fault of a Special Consultant,
either before or after it is disclosed to a Special Consultant; or

(v) has been or is independently developed by a Special Consultant or EPS or its
Affiliates without the aid, application or use of the Special Confidential
Information, as shown by competent written evidence.

(d) Authorized Disclosure. The Parties acknowledge that a Special Consultant may
disclose the Special Confidential Information to the extent such disclosure is
requested or required by operation of law or court order, provided that the
Special Consultant required to disclose Special Confidential Information gives
Agrigenetics or its Affiliates as much prior notice as is reasonably practicable
and legally permissible and discloses only such information as it is obligated
to disclose.”

1.6 Section 10.5(a) of the Agreement is amended to read in its entirety as
follows:

“(a) The following provisions of this Agreement shall survive any expiration or
termination of this Agreement, regardless of cause: Articles 1, 9 (except for
Sections 9.9(a) and (b)), 12 and 14 and Sections 6.3(d), 6.5 (with respect to
Additional Purchased Asset 3 if this Agreement is terminated pursuant to
10.4(a)), 6.6, 6.7, 6.8, 6.9, 7.1, 7.4, 7.5, 8.4(c), 8.6, 8.7, 10.4(a), 10.4(c)
and 10.5.”

 

2. MISCELLANEOUS

2.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement, as
amended by this Amendment, remain in full force and effect.

2.2 Entire Agreement. The Transactional Agreements, including the Agreement as
amended by this Amendment, set forth the entire understanding of the parties
hereto relating to the subject matter thereof and supersede all prior agreements
and understandings among or between any of the parties hereto relating to the
subject matter thereof.

 

- 5 -

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.3 Counterparts. This Amendment may be executed in two (2) counterparts, each
of which shall constitute an original and both of which, when taken together,
shall constitute one agreement. The exchange of a fully executed Amendment (in
counterparts or otherwise) by electronic transmission, including by email, or
facsimile shall be sufficient to bind the Parties to the terms and conditions of
this Amendment.

IN WITNESS WHEREOF, Agrigenetics and EPS have executed this Amendment by their
respective duly authorized representatives as of the Amendment Effective Date.

 

AGRIGENETICS, INC.     EXELIXIS PLANT SCIENCES, INC. By:   /s/ William A.
Kleschick, Ph.D.     By:   /s/ George Scangos   William A. Kleschick, Ph.D.    
Name:   George Scangos   Global Leader, Discovery Research     Title:  
President and Chief Executive Officer

 

- 6 -

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.